1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   KIT CARSON ELECTRIC
 8   COOPERATIVE, INC., a New Mexico
 9   Corporation, and BOBBY ORTEGA,
10   MANUEL MEDINA, FRANCIS CORDOVA,
11   TOBY MARTINEZ, ARTURO RODARTE,
12   AMBROSE MASCARENAS, CHRIS DURAN,
13   JERRY SMITH, and BRUCE JASSMAN, each
14   in his official capacity as a trustee of KIT
15   CARSON ELECTRIC CORP., INC.,

16          Petitioners-Appellees,

17 v.                                                           NO. 31,469

18 MARIA ADANG and PETER ADANG,
19 Husband and Wife,,

20          Respondents-Appellants,

21 and

22   LINDA R. BENCE, ANDREW D. CHAVEZ,
23   JODE CISNEROS, DAVID R. GENTH,
24   ERNESTO GONZALES, RITA LARROW,
25   JEROME LUCERO, DAVID RAEL, and
26   KATHLEEN VANDERBROOK,

27          Respondents.

28 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
29 Sarah C. Backus, District Judge
 1 Cuddy & McCarthy, LLP
 2 John F. McCarthy, Jr.
 3 Santa Fe, NM

 4 for Appellees

 5 Maria and Peter Adang
 6 Ranchos de Taos, NM

 7 Pro Se Appellants

 8                            MEMORANDUM OPINION

 9 FRY, Judge.

10        Appellants Peter and Maria Adang appeal the district court’s order granting a

11 preliminary injunction. [RP 243-45] On October 6, 2011, this Court filed a notice of

12 proposed summary disposition proposing to dismiss the appeal for lack of a final

13 order. Appellants timely filed a memorandum in response to our notice of proposed

14 summary disposition, which we have given due consideration.

15        For the reasons stated in our notice of proposed summary disposition, we

16 dismiss this appeal for lack of a final appealable order.

17        IT IS SO ORDERED.


18
19                                         CYNTHIA A. FRY, Judge

20 WE CONCUR:




                                              2
1
2 MICHAEL D. BUSTAMANTE, Judge


3
4 LINDA M. VANZI, Judge




                                 3